  Case 15-27926         Doc 45     Filed 10/15/18 Entered 10/15/18 09:11:43              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-27926
         TAMMY J BOYKIN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/14/2015.

         2) The plan was confirmed on 10/29/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/13/2018.

         6) Number of months from filing to last payment: 34.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-27926       Doc 45        Filed 10/15/18 Entered 10/15/18 09:11:43                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $25,554.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $25,554.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,146.80
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,146.80

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ACI                              Unsecured         100.00           NA              NA            0.00       0.00
American Credit                  Unsecured      1,000.00            NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE         Secured        4,500.00       4,729.24        4,498.85      4,498.85     125.38
CAPITAL ONE AUTO FINANCE         Unsecured         816.55           NA              NA            0.00       0.00
CAPITAL ONE BANK USA             Unsecured           0.00        328.83          328.83           0.00       0.00
CAPITAL ONE BANK USA             Unsecured         328.83           NA              NA            0.00       0.00
CASHCALL INC                     Unsecured           0.00           NA              NA            0.00       0.00
CCS/BRYANT STATE BANK            Unsecured           0.00           NA              NA            0.00       0.00
CCS/BRYANT STATE BANK            Unsecured         419.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         300.00           NA              NA            0.00       0.00
CREDIT MANAGEMENT LP             Unsecured           0.00           NA              NA            0.00       0.00
ERNESTO BORGES                   Unsecured      8,000.00            NA              NA            0.00       0.00
EVEREST CASH ADVANCE             Unsecured      1,200.00            NA              NA            0.00       0.00
FIRST PERSONAL BANK              Unsecured           0.00           NA              NA            0.00       0.00
FIRST PERSONAL BANK              Unsecured           0.00           NA              NA            0.00       0.00
FIRST PERSONAL BANK              Unsecured           0.00           NA              NA            0.00       0.00
Firstbkde/Cf                     Unsecured           0.00           NA              NA            0.00       0.00
Franklin Collection Serivces     Unsecured         130.00           NA              NA            0.00       0.00
GREAT PLAINS LENDING             Unsecured         800.00           NA              NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Priority       1,921.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority       1,200.00       1,609.56        1,609.56        876.14        0.00
IL DEPT OF REVENUE               Unsecured            NA         184.20          184.20           0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured         130.61           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      9,751.92       9,945.68        9,945.68           0.00       0.00
INTERNAL REVENUE SERVICE         Priority      26,805.02     27,386.23        27,386.23     14,906.83        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         512.00        512.14          512.14           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         441.00        441.64          441.64           0.00       0.00
KAHUNA PAYMENT SOLUT             Unsecured         186.00           NA              NA            0.00       0.00
Little Company of Mary           Unsecured      2,500.00            NA              NA            0.00       0.00
MIDLAND CREDIT MANAGEMENT        Unsecured         966.56           NA              NA            0.00       0.00
MIDWEST PHYSICIAN GROUP          Unsecured          98.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-27926        Doc 45     Filed 10/15/18 Entered 10/15/18 09:11:43                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal        Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid           Paid
MONTEREY FINANCIAL SVC         Unsecured         186.00             NA           NA             0.00         0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured           0.00             NA           NA             0.00         0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured         106.74          105.74       105.74            0.00         0.00
PEOPLES GAS LIGHT & COKE CO    Unsecured           0.00             NA           NA             0.00         0.00
PLAIN GREEN LOANS              Unsecured         900.00             NA           NA             0.00         0.00
PRA RECEIVABLES MGMT           Unsecured           0.00          672.99       672.99            0.00         0.00
RNB FIELDS3                    Unsecured           0.00             NA           NA             0.00         0.00
SOUTHGATE APARTMENTS           Unsecured         700.00             NA           NA             0.00         0.00
SPRINT NEXTEL                  Unsecured         648.71          738.54       738.54            0.00         0.00
STEVEN J FINK & ASSOCS         Unsecured      2,174.74              NA           NA             0.00         0.00
THE LOAN MACHINE               Unsecured      8,900.00              NA           NA             0.00         0.00
THE SEMRAD LAW FIRM LLC        Unsecured      4,000.00              NA           NA             0.00         0.00
TMobile                        Unsecured         500.00             NA           NA             0.00         0.00
VILLAGE OF BURNHAM             Unsecured         200.00             NA           NA             0.00         0.00
VILLAGE OF MELROSE PARK        Unsecured         200.00             NA           NA             0.00         0.00
WEBBANK/FINGERHUT              Unsecured           0.00             NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00              $0.00                   $0.00
      Mortgage Arrearage                                      $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                             $4,498.85          $4,498.85                 $125.38
      All Other Secured                                       $0.00              $0.00                   $0.00
TOTAL SECURED:                                            $4,498.85          $4,498.85                 $125.38

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00                    $0.00
       Domestic Support Ongoing                            $0.00                $0.00                    $0.00
       All Other Priority                             $28,995.79           $15,782.97                    $0.00
TOTAL PRIORITY:                                       $28,995.79           $15,782.97                    $0.00

GENERAL UNSECURED PAYMENTS:                           $12,929.76                    $0.00                $0.00


Disbursements:

       Expenses of Administration                             $5,146.80
       Disbursements to Creditors                            $20,407.20

TOTAL DISBURSEMENTS :                                                                         $25,554.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-27926         Doc 45      Filed 10/15/18 Entered 10/15/18 09:11:43                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
